Sutton, J.
A judgment of nonsuit was rendered against the plaintiff on September 15, 1931. On December 14, 1931, the plaintiff tendered to the judge who presided in the cause a bill of exceptions assigning error on the judgment. The bill of exceptions, having been tendered more than sixty days from the date of the judgment complained of, must be dismissed as not being tendered in time. Civil Code (1910), § 6152; Miller v. Butler, 137 Ga. 119 (72 S. E. 918) ; First National Bank of Forsyth v. Taylor, 138 Ga. 119 (74 S. E. 783).

Writ of error dismissed.


Jenhins, P. J., and Stephens, J., concur.